Citation Nr: 1411425	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama. 

In March 2013, the Board remanded the case for further development.  However, as there has not been substantial compliance with all of the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the Board's March 2013 remand, it directed the RO to contact the custodian of archived police records for Prince George County, Virginia, AND for the city of Petersburg, Virginia, and request all records related to a night club shooting that occurred during the timeframe October 1974 through December 1974 that resulted in the death of two men. 

The RO requested the pertinent archived police records from Prince George County in March 2013.  The custodian of records responded that, as the archived criminal offense reports only dated back to 1978, the requested records were unavailable. 

There is no documentation in the claims file indicating that the RO requested the archived police records from the city of Petersburg, Virginia, as was specifically requested in the Board's March 2013 remand.  The custodian of archived records from Prince George County spoke to a detective who used to work in Petersburg, who informed him that the shooting may have occurred at Sandy's Open Door Bar, which was formerly located on the city limits line and may have been annexed by Petersburg in 1973.  The detective spoke to a retired public defender who used to work in Petersburg during that time period, but did not find any additional information. 

Although a detective and public defender who formerly worked in Petersburg were contacted regarding the incident in question, the RO never requested the records from the custodian of archived police records for the city of Petersburg.  As this action was specifically requested by the Board and has not been completed, there has not been substantial compliance with all of the remand directives and the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  On remand, the RO must contact the custodian of archived police records for the city of Petersburg and document its efforts.           

Accordingly, the case is REMANDED for the following action:

1. Contact the custodian of archived police records for the city of Petersburg, Virginia, and request all records related to a night club shooting that may have occurred during the timeframe October 1974 through December 1974 that resulted in the death of two men.  Document all attempts to obtain the records.  If the records cannot be obtained from this source, the RO should document the unavailability of the records. 

2. After completion of the above development, including, if warranted, provision to the Veteran of a VA psychiatric examination, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


